                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

PARIS ELLIOTT KNOX-BEY,                               )
                                                      )
                                     Plaintiff,       )
                                                      )
                         v.                           )
                                                      )
DALTON KURTZ,                                         )
                                                      )       No. 1:19-cv-03534-TWP-DML
                                     Defendant.       )

               ORDER DISMISSING CASE FOR LACK OF JURISDICTION
                   AND DIRECTING CLERK TO OPEN NEW CASE

       Plaintiff Paris Elliott Knox-Bey (“Knox-Bey”) initiated this action by filing pro se, a

“Complaint Form For Filers Who Are Prisoners Without Lawyers” against Muncie Police Officer

Dalton Kurtz. In the Complaint, Knox-Bey is seeking “disposal of all alleged criminal lawsuits,”

pending against him in Indiana state court. (Filing No. 1 at 4). The Complaint was screened, and

the Court determined that it did not have subject-matter jurisdiction over the case. (Filing No. 5).

       In response to the screening order, Knox-Bey has filed a petition for writ of habeas corpus

under 28 U.S.C. § 2241. The Court still lacks jurisdiction over Knox-Bey’s civil rights action

against Defendant Dalton Kurtz. Accordingly this case, is dismissed with prejudice, for lack of

subject-matter jurisdiction.

               The Clerk is directed to close No. 1:19-cv-3534 TWP-DML and to open a new

case using the petition for writ of habeas corpus (Filing No. 6), as the initiating pleading. The

clerk shall file and docket the petition for writ of habeas corpus as a new action in the Indianapolis

Division. The nature of suit code for the new action is 530, and the cause of action is 28 U.S.C. §

2241. The judges shall be randomly assigned.

       A copy of this Entry shall be docketed in the newly opened action.
       SO ORDERED.



       Date:    11/14/2019




Distribution:

Paris Elliott Knox-Bey
Inmate No. 61770
Delaware County Justice Center
100 W. Washington Street
Muncie, IN 47305




                                 2
